 Case 17-21126-MBK             Doc 33-2 Filed 07/01/20 Entered 07/01/20 10:46:07                     Desc
                                    Supplement Page 1 of 3




Jonathan Schwalb, Esq.
Friedman Vartolo LLP
85 Broad Street, Suite 501
New York, New York 10004
Attorneys for BSI Financial Services as servicer for U.S.
Bank Trust National Association, as Trustee of the Cabana
Series III Trust
P: (212) 471-5100
Bankruptcy@FriedmanVartolo.com

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
-------------------------------------------------------------------X
                                                                   :
 IN RE:                                                            :   CASE NO.: 17-21126-MBK
                                                                   :
 Paul J. Whitenight and Lynn M. Whitenight,                        :   CHAPTER: 13
                                                                   :
 Debtors                                                           :   HON. JUDGE.:
                                                                   :   Michael B. Kaplan
                                                                   :
                                                                   :   HEARING DATE:
                                                                   :   $XJXVWDWDP
-------------------------------------------------------------------X
                           MOTION FOR RELIEF FROM THE
                      AUTOMATIC STAY REGARDING REAL PROPERTY

        BSI Financial Services as servicer for U.S. Bank Trust National Association, as Trustee of
the Cabana Series III Trust, (“Movant”) hereby moves this Court, pursuant to 11 U.S.C. 362(d),
for relief from the automatic stay with respect to certain real property of the Debtors having an
address of 116 South 21st Street, Manville, NJ 08835, (the “Property”), and modifying and
terminating the Co-Debtor stay in effect pursuant to 11 U.S.C. 1301(a) for all purposes allowed
by law, the Note (defined below), the Mortgage (defined below), and applicable law. In support
of this Motion, Movant respectfully states:


                                              FACTUAL HISTORY
          1.     A Petition under Chapter 13 of the United States Bankruptcy Code was filed with
respect to the Debtors on May 30, 2017.
Case 17-21126-MBK           Doc 33-2 Filed 07/01/20 Entered 07/01/20 10:46:07               Desc
                                 Supplement Page 2 of 3




        2.     The Movant is a secured creditor of the Debtors pursuant to a Note executed by
the Debtors in the original principal amount of $260,000.00 (the “Note”). A copy of the Note is
attached hereto as Exhibit A.
        3.     Pursuant to the certain Mortgage (the “Mortgage”), all obligations (collectively,
the “Obligations”) of the Debtors and Ira Whitenight (the “Co-Borrower”) under and with
respect to the Note and Mortgage are secured by the Property. A copy of the Mortgage is attached
hereto as Exhibit B.
        4.     The Debtors entered into a Loan Modification Agreement (the “Loan
Modification Agreement”) effective March 1, 2015, which created a new principal balance in the
amount of $303,186.80 with $10,856.80 being deferred. A copy of the Loan Modification
Agreement is attached hereto as Exhibit C.
        5.     All rights and remedies under the Mortgage have been assigned to the Movant
pursuant to that certain assignment of Mortgage, a copy of which is attached hereto as Exhibit
D.
        6.     In addition to the other amounts due to Movant reflected in this Motion, as of the
date hereof, in connection with seeking the relief requested in this Motion, Movant has also
incurred $850.00 in legal fees and $181.00 in filing costs.


                                        LEGAL ARGUMENT
        7.     Pursuant to 11 U.S.C. §362 (d)(1), the court shall enter an order granting a secured
creditor relief from the automatic stay for cause “including the lack of adequate protection of an
interest in property of such party and interest.”
        8.     Specifically, courts have found cause for the granting of relief from an automatic
stay where the debtor has failed to make post-petition mortgage payments as they become due. In
Re Michael Lancelot Taylor, 151 B.R. 646,648 (Bankr. E.D.N.Y. 1993).
        9.     As is shown in attached Exhibit E, Certification RE Post-Petition Payment
History the Debtors are in post-petition default for a total of $10,527.76.
        10.    Furthermore, Movant will be irreparably harmed by the continuation of the co-
debtor stay absent payments from the debtor/ or co-debtor. Therefore, the co-debtor stay should
Case 17-21126-MBK            Doc 33-2 Filed 07/01/20 Entered 07/01/20 10:46:07               Desc
                                  Supplement Page 3 of 3




be modified pursuant to 11 U.S.C. 1301(c)(3) and Movant should be permitted to proceed against
the co-debtor.
           11.   Accordingly, grounds exist to vacate the stay in Debtor’s case and Movant
therefore requests that the automatic stay imposed under Section 362(a) and Section 1301 of the
Bankruptcy Code be modified and terminated for cause in accordance with section 362(d) of the
Bankruptcy Code to permit Movant to pursue their rights under the Mortgage and applicable law,
including without limitation, the commencement and consummation of a foreclosure action
and/or eviction proceeding.
           12.   Oral argument is waived.


WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the stay
and granting the following:
           1.    Relief from the stay for all purposes allowed by law, the Note, the Mortgage and
applicable law, including but not limited to allowing Movant and any successor or assigns to
proceed under applicable non-bankruptcy law to enforce its remedies to foreclose upon and
obtain possession of the Property.
           2.    Modifying and terminating the Co-Debtor stay in effect pursuant to 11 U.S.C.
1301(a).
           3.    That the Order be binding and effective despite any conversion of this bankruptcy
case to another case under any other chapter of Title 11 of the United States Code.
           4.    For such other relief as the Court deems proper.


Dated: New York, NY
       -XO\
                                               By: /s/ Jonathan Schwalb
                                               Jonathan Schwalb, Esq.
                                               FRIEDMAN VARTOLO LLP
                                               Attorneys for BSI Financial Services as servicer for
                                               U.S. Bank Trust National Association, as Trustee of
                                               the Cabana Series III Trust
                                               85 Broad Street, Suite 501
                                               New York, New York 10004
                                               T: (212) 471-5100
                                               F: (212) 471-5150
